DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges Applicant’s response filed 21 March 2022 containing remarks and amendments to the claims.
Claims 1-7, 10-21, and 24-25 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 10-15, 18, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shamsudin (US 2008/0116115) as evidenced by Prim (US 2013/0333417) in view of Van Amelsvoort (WO 2009/059641), Carney (US 2,026,019), Pham Duc (US 2015/0025292), and Sughrue (WO 99/05081), Larrison (US 3,177,138) and Higginbotham (US 2015/0184932).
Regarding claims 1, 6-7 and 11-13, 18, and 23, Shamsudin teaches mixing NGLs from natural gas streams with crude oil (Examiner notes that the Shamsudin crude oil feed would inherently comprise C1-30 hydrocarbons) [0036], and sending the mixture to a stabilizer column to separate the blend into an overhead stream comprising C3- hydrocarbons and light compounds (propane/lighter stream) and a bottom stream comprising the crude and NGL streams [0037].  Shamsudin teaches the blend is formed inside a separator; feeding the streams to the separator separately; recovering the overhead and bottom stream from the separator; and that the separator is a distillation column [0036-0037].  Shamsudin discussion terms of “column”, “overheads”, “bottoms”, “reflux” [0037] are indicative of distillation.  Shamsudin teaches that NGL is sent to depropaniser prior to delivery to stabilizer column [0013], which would remove the C3 components, which would necessarily result in crude oil product stream having C4-30 hydrocarbons.
Examiner notes that the stabilizer column of Shamsudin is a type of distillation column.  This is evidenced by Prim, which teaches that stabilizer columns are a specific type of distillation column to separate hydrocarbon streams [0031].  In this regard, Examiner additionally notes that Applicant’s instant specification notes that the distillation column can include any type of conventional separation equipment including adsorbers, absorbers, strippers, packed columns, trays, baffles, reboilers, reflux, etc [0060].
Shamsudin does not explicitly disclose (1) the crude oil is off-spec crude oil having a first RVP that does not meet a pipeline specification (2) the sharp cut point products as claimed obtained by monitoring of amount of butane in the overhead and temperature control using a transducer (3) the RVP of the feedstocks, or controlling the RVP of the product stream. 
Regarding (1), Shamsudin teaches that the configuration is advantageous for contact of crude that is “not desirable due to pre-treatment requirements, high liquid viscosities, or low temperatures”.  Further, Van Amelsvoort teaches that the stabilization of Shamsudin would inherently result in an improved reid vapor pressure, so that the off spec crude could meet the appropriate RVP so it may be transported in a pipeline.  Van Amelsvoort teaches a similar process for stabilizing crude oil with natural gas streams.  Van Amelsvoort teaches that stabilization processes are designed to remove volatile components, and reduce the reid vapour pressure to specification levels, in order for the crude to be able to be safely handled, stored, or transported (page 1, lines 1-29).  Therefore, in view of Van Amelsvoort teaching, it would have been obvious to the person having ordinary skill in the art that the Shamsudin process would also result in the same improvement of RVP so that the crude may be transported via pipeline.
Therefore, it would have been obvious to the person having ordinary skill in the art that a feed that does not meet viscosity or temperature pipeline specification would be suitable, in view of the Shamsudin teachings.  Examiner considers this type of feed with high liquid viscosities or low temperatures to read on the claimed “off-spec crude oil that does not meet a pipeline specification”.
Regarding (2), Carney teaches adjusting fractionation columns in order to obtain pure propane/ sharp cut points (page 1, column 1, lines 1-55 and column 2, lines 1-30).  Similarly, Pham Duc teaches modifying separation steps in order to obtain the sharpest cut between C3- and C4+ products [0024].
Further, Sughrue teaches that it is well known in the fractionation art to adjust temperature, pressure, flow rates, types of trays, number of plates or stages, reflux ratios, and reboiler ratios in order to optimize distillation columns (page 8, lines 6-24).  
Similar to Sughrue, Larrison teaches an automatic continuous feedback control system that can be applied to any process having a manipulative variable such as temperature, pressure, rate of flow, etc (column 6, lines 44-46).  Larrison teaches controlling the amounts of propane and butane in overhead and bottoms streams by control with a transducer, to manipulate temperature and pressure, etc (column 6, lines 27-75). 
Examiner notes that the Sughrue/Larrison optimization steps are the same steps identified in Applicant’s instant specification to obtain the claimed C4 and C3 product amounts [0056]. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have optimized the separation in Shamsudin using the Sughrue/Larrison monitoring of overhead C4 content and temperature optimization steps (which are the same as identified in Applicant’s instant specification), in order to obtain the desired high purity propane and butane with sharp cut as indicated in Carney and/or Pham Duc.   It is not seen where Applicant has distinguished the process steps in this regard.   
Regarding (3), Higginbotham teaches a similar process for combining NGL and crude oil to meet pipeline specifications.  Higginbotham teaches that crude oil has RVP of 8-14 psi, which overlaps with the claimed range [0107].  Higginbotham further teaches controlling the RVP of an oil by addition of other hydrocarbon streams [0106].  Higginbotham teaches the RVP can be controlled to be less than about 10 psi in one example to meet oil specification [0107], which overlaps with the claimed range.  Higginbotham teaches adjusting NGL amount added to crude based on desired RVP specifications [0135], [0136].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Higginbotham RVP control, in order to meet pipeline specifications.
Regarding claims 5 and 20, Shamsudin does not explicitly disclose blending outside and upstream of a separator.  
However, Examiner notes that order of performing process steps is prima facie obvious.
Further, Higginbotham teaches blending NGL with crude prior to further treatment in order to meet specifications [0134-0136].
Therefore, it would have been obvious to the person having ordinary skill in the art to have blended the streams prior to treatment, for the benefit of meeting specifications. 
Regarding claim 10, Shamsudin teaches that NGLS include propanes and butanes [0031], [0005].  
Therefore, it would be an obvious variation to use butane just alone, since Shamsudin teaches that butane is a main component of the NGL.  In this regard, Examiner additionally notes that one may use pure butane if it is more accessible.
Regarding claim 14, Shamsudin does not explicitly disclose blending outside and upstream of a separator.  
However, Examiner notes that order of performing process steps is prima facie obvious.
Further, Higginbotham teaches blending NGL with crude prior to further treatment in order to meet specifications [0134-0136].
Therefore, it would have been obvious to the person having ordinary skill in the art to have blended the streams prior to treatment, for the benefit of meeting specifications. 
Regarding claim 15, Shamsudin teaches the blend is formed inside a separator; feeding the streams to the separator separately; recovering the overhead and bottom stream from the separator; and that the separator is a distillation column [0036-0037].  
Regarding claims 24-25, Sughrue teaches adjusting temperatures and pressures to optimize the process (page 8, lines 6-24).
Similarly, Larrison teaches using temperature and pressure in distillation processes to manipulate distillation to obtain the desired amounts of propane and butane in the product streams (column 6, lines 26-75).
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected appropriate temperatures and pressures, based off the Sughrue/Larrison optimization steps, in order to obtain the desired products.  It is not seen where such a selection would result in any new or unexpected results.
Claims 2-4, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shamsudin (US 2008/0116115) as evidenced by Prim (US 2013/0333417) in view of Van Amelsvoort (WO 2009/059641), Carney (US 2,026,019), Pham Duc (US 2015/0025292), Sughrue (WO 99/05081), Larrison (US 3,177,138) and Higginbotham (US 2015/0184932), as applied to claims 1 and 18 above, and further in view of Gary (US 2,296,992).
Regarding claims 2-4, 19, and 21, Shamsudin teaches the limitations of claims 1 and 18, as discussed above.
Shamsudin does not explicitly disclose separating the blend at the oil production site, combining and separating upstream of a pipeline, or sending the crude oil product to a pipeline.
However, Gary teaches a similar process for stabilization of a mixture of crude and natural gas (page 1, column 1, line 1-column 2, line 11).  Gary teaches stabilization is done in the oil field in the vicinity of the oil well in order to avoid losses of light evaporable gases, in order to prepare crude oil for transportation over long distances (which would necessarily be in a pipeline) (page 1, column 1, line 1- column 2, line 11).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Shamsudin process at the oil production site and upstream of a pipeline for transportation, as disclosed by Gary, for the benefit of avoiding losses of light evaporable gases, and preparing crude for transportation.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamsudin (US 2008/0116115) as evidenced by Prim (US 2013/0333417) in view of Van Amelsvoort (WO 2009/059641), Carney (US 2,026,019), Pham Duc (US 2015/0025292), Sughrue (WO 99/05081), and Larrison (US 3,177,138) in view of Higginbotham (US 2015/0184932) as applied to claim 13 above, and further in view of Gary (US 2,296,992).
Regarding claims 16-17, the previous combination teaches the limitations of claim 13, as discussed above.
Shamsudin teaches that NGLS include propanes and butanes [0031], [0005].  
Therefore, it would be an obvious variation to use butane just alone, since Shamsudin teaches that butane is a main component of the NGL.  In this regard, Examiner additionally notes that one may use pure butane if it is more accessible.
Shamsudin does not explicitly disclose separating the blend at the oil production site, combining and separating upstream of a pipeline, or sending the crude oil product to a pipeline.
However, Gary teaches a similar process for stabilization of a mixture of crude and natural gas (page 1, column 1, line 1-column 2, line 11).  Gary teaches stabilization is done in the oil field in the vicinity of the oil well in order to avoid losses of light evaporable gases, in order to prepare crude oil for transportation over long distances (which would necessarily be in a pipeline) (page 1, column 1, line 1- column 2, line 11).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Shamsudin process at the oil production site and upstream of a pipeline for transportation, as disclosed by Gary, for the benefit of avoiding losses of light evaporable gases, and preparing crude for transportation.

Response to Arguments
Applicant's arguments filed 21 March 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
The combination fails to disclose the newly amended claims limitations regarding monitoring overhead composition and control of temperature, including the usage of a transducer to monitor the amount of C4 in the overhead.
In response, Examiner notes that the rejections are based on a combination of references, and not Van Amelsvoort alone.  Carney and Pham Duc disclose adjusting fractionation columns to obtain high purity C3 and C4 compounds with sharp cut points.  Further, Sughrue teaches that it is well known in the fractionation art to adjust temperature, pressure, flow rates, types of trays, number of plates or stages, reflux ratios, and reboiler ratios in order to optimize distillation columns (page 8, lines 6-24).  Therefore, it would have been obvious to the person having ordinary skill in the art to have implemented the Sughrue monitoring of product fraction composition and optimization of temperature, in order to arrive at the desired C3/C4 fractions having sharp cut points disclosed by Carney and Pham Duc.   Further, the rejections have been updated to include additional teachings from Larrison showing that transducers are well known in the art to monitor the amounts of C4 in streams, in order to optimize separation of C3 and C4 materials (see Larrison – column 6, lines 26-75).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0222552 – Ravikovitch teaches separation of NGL streams in order to recover high purity products [0114].
US 2,322,635 – Keith teaches stabilization of crude to recover propane.
US 5,806,339 – Manley teaches separating NGL to recover pure C3, and that the desired purity depends on usage.
WO 2015/142380 – Matteucci teaches removal of NGL from natural gas to recover high purity butane.
US 2015/0267129 – teaches crude oil stabilization to recover stabilized crude oil
US 2012/0096895 – teaches a process for recovering NGLs from hydrocarbon streams
US 2,673,829 – teaches stabilization of crude with natural gas
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771